Mr. Justice Van Orsdel
delivered the opinion of the Court:
This is an appeal from a decision of the Commissioner of Patents in an interference proceeding. The invention in issue relates to a manifold sales book designed especially for use in restaurants and hotels.
Appellant William S. Brewer, is here with forty-two assignments of error, all relating to questions of fact pertinent to this case. To discuss these assignments in detail would involve great labor, with no precedent of value to the profession established. We have carefully reviewed the evidence, and have arrived at the conclusion that the Commissioner is right and should be affirmed, which is accordingly ordered. The clerk is directed to certify these proceedings as by law required.

Affirmed.